Case 1:17-cr-00548-PAC Document 304 Filed 02/06/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

~ ---X
UNITED STATES GF AMERICA
S-2 17 Cr. 548 (PAC)
“Yo
ORDER
JOSHUA ADAM SCHULTE,
Defendant.
nn weeeeenneneennne x

 

HONORABLE PAUL A. CROTTY, United States District Judge:

With respect to the defendant’s letters of January 17, 2020 and January 27, 2020 (Dkt.
255, Dkt, 280) and the Government’s letter of January 24, 2020 regarding witness investigation
(Dkt. 269), the Government has agreed to provide the witnesses’ home addresses to defense
counsel. The Government will provide this information no later than February 6, 2020. The
defendant is authorized to conduct standard investigation using that information (subject only to

the requirement that the defense not intentionally disclose to any third person that the witness

works for the CIA).

Dated: New York, New York
February & , 2020

sO ERED

lal Cathy
PAUL A. CROTTY
United States District Judge

 

 

 
